Exhibit 10.1

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into as of the 7th day of September, 2012 by and between DIG EH HOTEL
LLC, a Delaware limited liability company (“Seller”), SHR ESSEX HOUSE, LLC, a
Delaware limited liability company (“Hotel Purchaser”), and SHR ESSEX HOUSE
CONDOMINIUMS, LLC, a Delaware limited liability company (“Condo Purchaser”;
together with Hotel Purchaser, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, Hotel Purchaser and Seller entered into that certain Purchase and Sale
Agreement dated August 13, 2012 (“Purchase Agreement”) for the purchase and sale
of certain property located in New York, New York, as more particularly
described in the Purchase Agreement (the “Property”);

WHEREAS, Hotel Purchaser assigned certain of its rights under the Purchase
Agreement to Condo Purchaser as evidenced by that certain letter from Hotel
Purchaser to Seller dated August 31, 2012; and

WHEREAS, Purchaser and Seller desire to amend the Purchase Agreement pursuant to
the terms of this Amendment.

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, Purchaser and Seller agree as follows:

1. Closing. Section 8.1(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following: “Closing. The closing shall take place
at the office of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York,
New York 10104 at 1:00 P.M. (New York City time) (the “Closing”), on
September 14, 2012 (the “Closing Date”). Time shall be of the essence with
respect to the parties’ obligations to consummate the transactions contemplated
by this Agreement on the Closing Date.”

2. Default Charges. Purchaser acknowledges that as a result of the postponement
of the Closing Date from September 7, 2012 to September 14, 2012 agreed to in
this Amendment (the “Postponement”), which was requested by Purchaser, Seller
shall be required to pay certain default interest payments and possibly certain
other reasonable processing or servicing fees (collectively, “Default Charges”)
to its existing lenders in connection with its current financing of the Property
(“Seller’s Existing Loans”) and that the Seller’s Existing Loans would have been
paid off prior to their maturity had the Closing occurred on September 7, 2012
as required by the Purchase Agreement prior to this Amendment. Purchaser
acknowledges and agrees that, based upon Seller’s current knowledge of the
Seller’s Existing Loans, the amount of the Default Rate above the Applicable
Interest Rate (as such terms are defined in the loan agreements evidencing
Seller’s Existing Loans) is estimated to be $36,899 for each day that the
Seller’s Existing Loans have not been timely paid and is estimated to be
$258,294 if the Closing occurs on September 14, 2012. Purchaser hereby agrees to
pay Seller the Default Charges upon the earlier to occur of (i) the Closing or
(ii) Purchaser’s failure to close on the Closing Date and hereby agrees that if
the actual amount of Default Charges exceeds the aforementioned $258,294 amount,
Purchaser shall pay Seller the difference within one (1) day of receipt of
written notice



--------------------------------------------------------------------------------

from Seller advising Purchaser of such actual amount of Default Charges. Should
the Closing occur after September 7, 2012 but prior to September 14, 2012, or
should the existing lenders with respect to Seller’s Existing Loans waive or
reduce the Default Charges, the actual Default Charges payable by Purchaser to
Seller at Closing shall be prorated or adjusted at Closing to reflect the amount
actually payable by Seller under the Seller’s Existing Loans.

3. Condominium Charges. Purchaser hereby agrees that, notwithstanding anything
to the contrary in Section 8.4(b)(viii) of the Purchase Agreement, if Seller and
Purchaser proceed to Closing, Seller shall not be responsible for the $656,025
in capital expenditures for the Essex House Condominium as shown on Exhibit A
attached to this Amendment (the “Condominium Prorations”), and such Condominium
Prorations shall be borne by Purchaser.

4. Operations. Purchaser acknowledges that operation of the Hotel-Related Units
(as such term is defined in the Purchase Agreement) shall be impaired as a
result of the proper and necessary preparations made by Jumeirah Hospitality &
Leisure (USA) Inc. (“Jumeirah”) in contemplation of and preparation for Closing
on September 7, 2012 and the fact that it was expecting to vacate the Property
on that date. Seller shall continue to use its commercially reasonable efforts
to comply with Section 4.3(b) of the Purchase Agreement but shall not be deemed
to be in breach of any of its provisions as a result of the postponement of the
Closing Date agreed to in this Amendment and the impairment of the operation of
the Hotel-Related Units due to Jumeirah having insufficient staff or resources
to maintain normal operations after September 7, 2012.

5. Hotel Management Costs. Purchaser acknowledges that Jumeirah will incur
significant costs and expenses as a result of the Postponement and the resulting
need to redeploy personnel and resources and that Jumeirah will pass those costs
onto Seller. Such costs (the “Extraordinary Costs”) shall be over and above the
management fees, brand charges, reimbursable expenses, and other costs incurred
in the operation of the Hotel-Related Units unrelated to the Postponement.
Purchaser hereby agrees to pay a reasonable portion of such Extraordinary Costs
at Closing, and such amount shall be part of the pro-rations to be done as part
of Seller and Purchaser’s preparation of a mutually satisfactory Closing
Statement.

6. Successors and Assigns; Extent of Amendment. The terms of this Amendment
shall inure to the benefit of, and be binding upon, the respective successors
and assigns of the parties hereto. Except as modified herein, the Purchase
Agreement shall remain in full force and effect.

7. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement.

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts and via facsimile and/or PDF signature, each of which shall, for
all purposes, be deemed an original, but which together shall constitute one and
same instrument.

9. Headings. Descriptive headings are used in this Amendment for convenience
only and shall not control, limit, amplify or otherwise modify or affect the
meaning or construction of any provision of this Amendment.

[signature pages follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

PURCHASER: SHR ESSEX HOUSE, LLC, a Delaware limited liability company By:   /s/:
Jonathan P. Stanner Name:   Jonathan P. Stanner Title:   Vice President, Capital
Markets & Treasurer

SHR ESSEX HOUSE CONDOMINIUMS, LLC, a

Delaware limited liability company

By:   /s/: Jonathan P. Stanner Name:   Jonathan P. Stanner Title:   Vice
President, Capital Markets & Treasurer

The undersigned is joining in the execution of this

Amendment for the sole purpose of agreeing to be

bound to make the payment described in Section 2

hereof:

STRATEGIC HOTEL FUNDING, LLC By:   /s/: Jonathan P. Stanner Name:   Jonathan P.
Stanner Title:   Vice President, Capital Markets & Treasurer SELLER: DIG EH
HOTEL LLC, a Delaware limited liability company By:   /s/: Mark S. Edelstein
Name:   Mark S. Edelstein Title:   Authorized Signatory

[signatures continue on following page]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY:

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:   /s/: Deanna Wilkie Name:   Deanna Wilkie Title:   Escrow Officer

JOINDER PARTY:

LONGWING INCORPORATED, a Delaware corporation

 

By:   /s/: Dinky Puri Name:   Dinky Puri Title:   Managing Director

[end of signatures]



--------------------------------------------------------------------------------

EXHIBIT A

CONDOMINIUM PRORATIONS

[attached behind]



--------------------------------------------------------------------------------

Essex House hotel

Prorations Schedule

Unused capex collected from Minority Owners

Section 8.4(b)(viii)

 

Cut-Off Time:

     09/06/12   

Remaining Minority Capex Collected

   $ 265,509   

 

CONDO SHARED 2012 Capital True-Up (Treated as Operating Expense) - JUMEIRAH
ESSEX HOUSE

 

Project #

 

Project Description

  2012 Amount     2012 Budget Pro-
rated  for 9-
months     2012     Minority
Allocation     Funds Collected From
Minority Owners for
9-months (Jan-Sep,
2012)     Minority Share of Work
Completed (payments made in
2012)     Remaining Share of
Minority Interest Collected    

Status

    True-Up as of
Sep-2012   BUDGET     BUDGET     Work Completed                              

JEH-2012-01

  Façade Restoration / Roof Replacement   $ 825,000      $ 618,750      $ 58,890
       28.43 %    $ 175,911      $ 16,742      $ 159,168      Façade & Roof
Project

JEH-2012-08

  Boiler #2 Replacement   $ 350,000      $ 262,500      $ 125,472        26.44
%    $ 69,405      $ 33,175      $ 36,230      Boiler #2 replacement

JEH-2012-11

  Aruba WiFi (additional Access Points)   $ 41,072      $ 30,804      $ 0       
13.87 %    $ 4,273      $ 0      $ 4,273      Additional access points to
improve wireless coverage in the building

JEH-2012-40

  DVR For Security Camera System   $ 11,000      $ 8,250      $ 10,219       
13.87 %    $ 1,144      $ 1,417      ($ 273 )    DVR for camera system currently
there is no video recording on 32 cameras

JEH-2012-41

  Fan Coil Replacement - Air Conditioning   $ 125,000      $ 93,750      $
10,957        26.44 %    $ 24,788      $ 2,897      $ 21,890      Fan Coil
Replacement - Air-conditioning for Corridors

JEH-2012-45

  HVAC Drier Replacement   $ 23,000      $ 17,250      $ 0        26.44 %    $
4,561      $ 0      $ 4,561      Drier for HVAC - This eliminates moisture from
the pneumatic control system

JEH-2012-50

  Electrical Upgrade (Con Ed)   $ 200,000      $ 150,000      $ 0        26.44
%    $ 39,660      $ 0      $ 39,660      Contingency to install equipment
supplied by Con Ed on 23rd & 43rd Fl. Vaults   GRAND TOTAL 2010   $ 1,575,072   
  $ 1,181,304      $ 205,538        20.30 %    $ 319,741      $ 54,232      $
265,509     

 

     9 Months   

Total for 9 Months

   $ 1,181,304   

Shared by Homeowners

   ($ 319,741 ) 

Spent to Date

   ($ 205,538 ) 

Remaining

   $ 656,025   

Total

Footnotes:

Follow-up items: